DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, prior arts of record do not teach or disclose a method for delivering data in a transmitter, the method comprising: generating service layer signaling (SLS) information comprising information for discovery and acquisition of at least one content component, wherein the SLS information and the at least one content component are carried based on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol or an MPEG Media Transport (MMT) protocol; generating service list table (SLT) information comprising bootstrap information for acquiring the SLS information; encapsulating the at least one content component, the SLS information and the SLT information; and transmitting a broadcast signal comprising the at least one content component, the SLS information and the SLT information, wherein when the SLS information and the at least one content component are carried based on the ROUTE protocol, the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment, wherein the S-TSID fragment comprises a first element comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source 

In regard amended claim 6, prior arts of record do not teach or disclose a transmitter for delivering data, the transmitter comprising: a signaling generator configured to generate service layer signaling (SLS) information and service list table (SLT) information, wherein the SLS information comprises information for discovery and acquisition of at least one content component, and the SLT information comprises bootstrap information for acquisition of the SLS information, wherein the SLS information and the at least one content component are carried based on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol or an MPEG Media Transport (MMT) protocol; an encapsulator configured to encapsulate the at least one content component, the SLS information, and the SLT information; and a physical layer processor configured to transmit a broadcast signal comprising the at least one content component, the SLS information, and the SLT information, wherein when the SLS information and the at least one content component are carried based on the ROUTE protocol, the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment, wherein the S-TSID fragment comprises a first element comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source flow element comprising information 

In regard amended claim 11, prior arts of record do not teach or disclose a method for receiving data in a receiver, the method comprising: receiving a broadcast signal comprising at least one content component, SLS (service layer signaling) information and SLT (service list table) information, wherein the SLS information comprises information for discovery and acquisition of the at least one content component, wherein the SLS information and the at least one content component are carried based on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol or an MPEG Media Transport (MMT) protocol; wherein the SLT information comprises bootstrap information for acquiring the SLS information, wherein when the SLS information and the at least one content component are carried based on the ROUTE protocol, the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment, wherein the S-TSID fragment comprises a first element comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source flow element comprising information about a source flow, wherein the source flow element comprises a Contentlnfo element for providing information for the at least one content component carried in at least one LCT channel, and wherein the Contentlnfo element comprises an Advanced Emergency Alert 

In regard amended claim 16, prior arts of record do not teach or disclose a receiver for receiving data, the receiver comprising: a tuner configured to receive a broadcast signal comprising at least one content component, SLS (service layer signaling) information and SLT (service list table) information, wherein the SLS information comprises information for discovery and acquisition of the at least one content component, wherein the SLS information and the at least one content component are carried based on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol or an MPEG Media Transport (MMT) protocol; wherein the SLT information comprises bootstrap information for acquiring the SLS information, wherein when the SLS information and the at least one content component are carried based on the ROUTE protocol, the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment, wherein the S-TSID fragment comprises a first element comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source flow element comprising information about a source flow, wherein the source flow element comprises a Contentlnfo element for providing information for the at least one content component carried in at least one LCT channel, and wherein the Contentlnfo element comprises an Advanced Emergency Alert (AEA) message ID for representing an identifier of at least one 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



Date: 01/15/2021


/PHIRIN SAM/Primary Examiner, Art Unit 2476